UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1048


CHONG SU YI,

                    Plaintiff – Appellant,

             v.

ABDOULAYE DIENE; WHOLE FOODS MARKET, INCORPORATED,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-03653-TDC)


Submitted: April 27, 2017                                         Decided: May 3, 2017


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se. Christopher Eric Humber, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Washington, D.C., for Appellee Whole Foods
Market, Incorporated.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chong Su Yi appeals the district court’s order dismissing his complaint without

prejudice as barred by a prefiling injunction. We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court. Yi v. Diene, No. 8:16-cv-03653-

TDC (D. Md. filed Dec. 14, 2016; entered Dec. 15, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2